Citation Nr: 1809310	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-25 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for degenerative scoliosis and degenerative disc disease of lumbar spine status post lumbar fusion.

2.  Entitlement to an initial disability rating in excess of 20 percent for left lower extremity radiculopathy associated with degenerative scoliosis and degenerative disc disease of lumbar spine status post lumbar fusion.

3.  Entitlement to an initial disability rating in excess of 20 percent for urinary incontinence due to lumbar spine surgery associated with degenerative scoliosis and degenerative disc disease of lumbar spine status post lumbar fusion.

4.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel
INTRODUCTION

The Veteran served on active duty from January 1983 to January 1986.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In a December 2010 rating decision, the RO granted entitlement to service connection for degenerative scoliosis and degenerative disc disease of lumbar spine with status post lumbar fusion at a 20 percent disability rating, effective May 10, 2010.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA examinations provided to the Veteran to assess her service-connected back and left lower extremity disabilities and urinary incontinence were conducted in April 2013.  In a July 2015 letter to the Veteran, a VA physician notified her that imaging tests reflected a worsening of her degenerative disc disease in her back, which may have explained some of the increased pain she was experiencing.  As this record reflects a potential worsening of the Veteran's service-connected back disability, and possibly her service-connected radiculopathy of her left lower extremity and urinary incontinence (both of which are due to the spine disability), the Board finds that new examinations are necessary to ascertain the current severity of her service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination to determine the current severity of her service-connected lumbar spine disability.

The selected examiner must test range of motion of the lumbar spine for pain in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why this is so.

The examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.

If additional functional loss is found beyond what was shown on initial range-of-motion and repetitive-use testing, the examiner must assess this impairment in terms of additional degrees of limitation of motion, to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion.  It should be noted that stating the requisite findings cannot be provided without resorting to speculation because the Veteran is not experiencing a flare-up at the time of the examination will be deemed an inadequate reasoning for failing to provide the estimate of additional degrees of limitation of motion.  There must be consideration of the Veteran's lay reports in this regard.

2.  Schedule the Veteran for a new examination to determine the current severity of her service-connected radiculopathy of her left lower extremity.

The selected examiner must describe the symptoms of radiculopathy of the left lower extremity (to include the nature, severity, and frequency) and impairment associated with/due to the symptoms and whether it is best characterized as mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis, of the affected nerve

There must be consideration of the Veteran's lay reports.

3.  Schedule the Veteran for a new examination to determine the current severity of her service-connected urinary incontinence.

The selected examiner must determine the level of impairment associated with her urinary incontinence and how often absorbent materials must be changed per day.

There must be consideration of the Veteran's lay reports in this regard.

4.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




